Detailed Office Action
Status of Application, Amendments and/or Claims
1a. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on response 18 December 2021 has been entered.

Claim Status:
1c.	Clams 21-23 are pending and under consideration. 

Information Disclosure Statement:

2.	The information disclosure statements, (IDS) filed on 18 December 2021 has been received and complies with the provisions of 37 CFR §1.97 and §1.98.  It has been placed in the application file and the information referred to therein has been considered as to the merits and is hereby attached to the instant communication.

Reasons for Allowances:

3b.	The claims of Applicant’ co-pending application 16/308,755 also encompass an anti-human CD98 antibody that is conjugated to a drug. However, the antibody recited in the ‘755 application comprises heavy and light chain sequences, as well as heavy and light chain CDR sequences that differ from the heavy and light chain and CDR sequences recited in the instant claims.   

Conclusion:
4.	Claims 21-23 are allowed. 

Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        24 February 2022




/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647